Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11102472. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 7-14 of the instant application are encompassed by limitations recited in claims 1-8 of U.S. Patent No. 11102472.
17/377,880
U.S. Patent No. 11102472
7. A decoding device for decoding an encoded bit stream which is generated by encoding video in units of pictures based on a predetermined encoding standard, the decoding device comprising:
a processor; and
a non-transitory memory having a program stored therein, which when executed, causes the processor to perform:
acquiring video format information indicating whether the video is encoded with a video format among an interlace format of the predetermined encoding standard or a progressive format of the predetermined encoding standard, from a header of a sequence which is a unit of the video;
(i) setting each of all frames or all fields which are included in the video, as a picture included in the video, regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard, and (ii) setting a Picture Order Count (POC) indicating display order to each of the pictures included in the video one by one, the POC being different each other;
decoding a picture to be decoded, from among the pictures included in the video, with reference to a picture previously decoded before decoding the picture to be decoded, the picture to be decoded being a field or a frame; and
outputting the picture to be decoded, wherein
in the decoding, picture data of the picture to be decoded is always decoded with a syntax structure, which is a syntax structure for decoding the progressive format of the predetermined encoding standard regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard.
1. A decoding device for decoding an encoded bit stream which is generated by encoding video in units of pictures based on a predetermined encoding standard, the decoding device comprising:
a processor; and
a non-transitory memory having a program stored therein, which when executed, causes the processor to perform:
acquiring video format information indicating whether the video is encoded with a video format among an interlace format of the predetermined encoding standard or a progressive format of the predetermined encoding standard, from a header of a sequence which is a unit of the video;
(i) setting each of all frames or all fields which are included in the video, as a picture included in the video, regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard, and (ii) setting a Picture Order Count (POC) indicating display order to each of the pictures included in the video one by one, the POC being different each other;
decoding a picture to be decoded, from among the pictures included in the video, with reference to a picture previously decoded before decoding the picture to be decoded, the picture to be decoded being a field or a frame; and
outputting the picture to be decoded, after the decoding the picture to be decoded, wherein
in the decoding, picture data of the picture to be decoded is always decoded with a syntax structure, which is a syntax structure for decoding the progressive format of the predetermined encoding standard regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard.
8. The decoding device according to claim 7, wherein
the decoding includes decoding a top field and a bottom field belonging to the same frame continually in the decoding order, when the video format is the interlace format of the predetermined encoding standard.
2. The decoding device according to claim 1, wherein
the decoding includes decoding a top field and a bottom field belonging to the same frame continually in the decoding order, when the video format is the interlace format of the predetermined encoding standard.
9. The decoding device according to claim 7, wherein the program, when executed, further causes the processor to perform:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
3. The decoding device according to claim 1, wherein the program, when executed, further causes the processor to perform:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
10. The decoding device according to claim 8, wherein the program, when executed, further causes the processor to perform:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
4. The decoding device according to claim 2, wherein the program, when executed, further causes the processor to perform:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
11. A decoding method for decoding an encoded bit stream which is generated by encoding video in units of pictures based on a predetermined encoding standard, the decoding method comprising:
acquiring video format information indicating whether the video is encoded with a video format among an interlace format of the predetermined encoding standard or a progressive format of the predetermined encoding standard, from a header of a sequence which is a unit of the video;
(i) setting each of all frames or all fields which are included in the video, as a picture included in the video, regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard, and (ii) setting a Picture Order Count (POC) indicating display order to each of the pictures included in the video one by one, the POC being different each other;
decoding a picture to be decoded, from among the pictures included in the video, with reference to a picture previously decoded before decoding the picture to be decoded, the picture to be decoded being a field or a frame; and
outputting the picture to be decoded, wherein
in the decoding, picture data of the picture to be decoded is always decoded with a syntax structure, which is a syntax structure for decoding the progressive format of the predetermined encoding standard regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard.
5. A decoding method for decoding an encoded bit stream which is generated by encoding video in units of pictures based on a predetermined encoding standard, the decoding method comprising:
acquiring video format information indicating whether the video is encoded with a video format among an interlace format of the predetermined encoding standard or a progressive format of the predetermined encoding standard, from a header of a sequence which is a unit of the video;
(i) setting each of all frames or all fields which are included in the video, as a picture included in the video, regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard, and (ii) setting a Picture Order Count (POC) indicating display order to each of the pictures included in the video one by one, the POC being different each other;
decoding a picture to be decoded, from among the pictures included in the video, with reference to a picture previously decoded before decoding the picture to be decoded, the picture to be decoded being a field or a frame; and
outputting the picture to be decoded, after the decoding the picture to be decoded, wherein
in the decoding, picture data of the picture to be decoded is always decoded with a syntax structure, which is a syntax structure for decoding the progressive format of the predetermined encoding standard regardless of whether the video format is the interlace format of the predetermined encoding standard or the progressive format of the predetermined encoding standard.
12. The decoding method according to claim 11, wherein
the decoding includes decoding a top field and a bottom field belonging to the same frame continually in the decoding order, when the video format is the interlace format of the predetermined encoding standard.
6. The decoding method according to claim 5, wherein
the decoding includes decoding a top field and a bottom field belonging to the same frame continually in the decoding order, when the video format is the interlace format of the predetermined encoding standard.
13. The decoding method according to claim 11, further comprising:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
7. The decoding method according to claim 5, further comprising:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
14. The decoding method according to claim 12, further comprising:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.
8. The decoding method according to claim 6, further comprising:
acquiring display parameter indicating the display format of the picture to be decoded, from an extended information area in units of pictures, the display format being set corresponding to the video format; and
determining whether a picture to be displayed, which has already been decoded, is to be displayed as a frame or a field based on the display parameter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/            Primary Examiner, Art Unit 2486